*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated September 20, 2022 is acknowledged. 
Priority
This application claims benefit in a provisional application 62/725,420 filed on 08/31/2018. 
Claim Status
Claims 1-60 were cancelled. Claims 61-81 were newly added and examined. 
Withdrawn Claim Rejections
All previous rejections of claims 47-60 are withdrawn because these claims were cancelled. 
New Claim Rejections — 35 USC § 112
Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 61 requires alanine in a concentration of about 3 wt. % of the modified release granule. This limitation is new matter because it is not supported in the application as filed. In the remarks dated 09/20/2022, the applicant stated that the embodiment in claims 61-81 is based on third paragraph on page 17, first paragraph on page 18, and Table 14. 
Table 14 provides support for L-Alanine in an amount of 2.2500 g for 100g of finished product. According to Table 14, the finished product contains coated granules, uncoated granules, and extra granules. The total weight of coated granules is 74.4918 g. The wt. % of L-alanine based on the coated granule weight is (2.25/74.4918)*100. The application as filed does not have support for “about 3” because “about” modifies 3 to a range of values that extend from below 3 to above 3. Table 14 provides support for L-alanine concentration of 2.25/74.4918*100 wt. % based on total weight of a coated granule. 
Concentrations of arginine, aspartic acid, cysteine, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, proline, serine, threonine, tryptophan, and valine are new matter for the same reason as shown for L-alanine. 
Claim 70 requires a concentration of tyrosine in tyrosine-containing granules to be present in the concentration of about 97 wt. %. This limitation is new matter because “about 97” encompasses a range of concentrations that extends from below 97 to above 97. Table 14 teaches uncoated granules containing 7.5g L-tyrosine and 0.1923g of sodium alginate. The concentration of L-tyrosine in the uncoated granules is 7.5/7.6923*100, which is the only concentration of L-tyrosine supported by Table 14 and not a range of concentrations.  
Claim 71 requires specific concentrations of each of alanine, arginine, aspartic acid, cystine, glutamine, glycine, histidine, isodeucine, leucine, lysine, methionine, proline, serine, threonine, tryprophan, and valine. All of the claimed concentrations are new matter because they are not supported in the application as filed. In the remarks, the applicant stated that limitations of claim 71 are supported on at least page 34 of the specification as filed. The table on page 34 was considered, however the claimed concentrations appear to be rounded up values of the values provided in the table. The rounded up values are different numbers from the numbers described in the table on page 34. For example, 2.67 is 2.6700, which is different from 2.6685. The application as filed does not have support for 2.67.
Claims 62-69 and 72-81 contain new matter because the claims depend from claim 61 and incorporate all limitations of claim 61 including limitations that are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-68 and 79-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 66 and 79 require the formulation of 61 to further comprise one or more additional ingredients selected from the group consisting of, followed by a list of elements. The claims are indefinite because it is not clear which elements in the list are considered alternatives. Elements in the list are separated with commas, a semi colon, an “or”, and four occurrences of “and”. It is recommended to amend the claim to recite proper Markush language, “selected from the group consisting of A, B, and C” to make the alternatives clear. 
	The end of claim recites “salts, chelates, esters, and other derivatives thereof”. It is recommended to amend the list to “salts thereof, chelates thereof, esters thereof, and derivatives thereof”.
	 In claims 67 and 80, subgroup d is indefinite because alternatives from which taste-masking agent is selected are not clear. The list contains elements separated with semi colons, commas, and multiple occurrences of “and”. It is recommended to separate the alternatives with a comma and an “and” between last to alternatives in the list. 
Regarding claims 67 and 80, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In claims 68 and 81 are indefinite because alternatives of the form of the formulation are not clear. The list from which the form is selected comprises four occurrences of “or”. It is recommended to amend the list where each alternative is separated with a comma and the last two alternatives are separated with an “or”. 
Allowable Subject Matter
	Claimed method is free of the prior art of record because it would not have been obvious to a person skilled in the art to modify the prior art of record and arrive at the claimed composition having the specific concentrations of components.
Examiner’s Response to Applicant’s Arguments
	In the remarks dated 09/20/2022, applicant stated that new claims 61-81 fully comply with the written description requirement.
	Applicant’s remarks were fully considered but are not persuasive because the applicant was not in possession of claimed concentration ranges of amino acids at the time the invention was filed. Page 8 of the specification defines the term “about” when the term is used. However, at the time of filing the term “about” was not used to modify amino acid concentrations. The “about” was used in paragraphs 0044, 0091, and 0164, and none of these recitations use the term “about” to modify an amino acid concentration. The rounding up of originally filed values and modification with “about” extend the scope of the originally filed values beyond originally disclosed scope. Applicant was not in possession of claimed concentration ranges at the time of filing. Grounds of rejection may be obviated by amending the claims to recite exact values that were provided in the application as originally filed.     
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http”//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617